UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7501


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FREDERICK ABRAHAM MCKENZIE, a/k/a        Camron   Darnell   Lewis,
a/k/a Jamaican Vince, a/k/a Vince,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:04-cr-00556-TLW-1; 4:13-cv-00667-TLW)


Submitted:   November 21, 2013            Decided:   November 26, 2013


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frederick Abraham McKenzie, Appellant Pro Se.    Alfred William
Walker Bethea, Jr., Assistant United States Attorney, Florence,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Frederick       Abraham        McKenzie       seeks        to    appeal     the

district court’s order dismissing as successive his 28 U.S.C.A.

§ 2255 (West Supp. 2013) motion.                        The order is not appealable

unless    a    circuit       justice    or    judge       issues     a    certificate      of

appealability.        28 U.S.C. § 2253(c)(1)(B) (2006).                       A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2006).       When the district court denies relief on the merits, a

prisoner       satisfies        this    standard           by      demonstrating        that

reasonable      jurists        would    find        that     the     district         court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district court

denies     relief       on     procedural          grounds,       the     prisoner        must

demonstrate      both     that    the    dispositive            procedural       ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                  Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that McKenzie has not made the requisite showing.                              Accordingly,

we deny McKenzie’s motion for appointment of counsel, deny a

certificate      of     appealability,            and    dismiss    the       appeal.      We

dispense      with    oral      argument       because       the     facts      and     legal



                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3